
	

113 HR 5880 IH: Eliminate So-Called Right-to-Work Legislation Nationwide Act of 2013
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5880
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Sherman (for himself, Mr. Brady of Pennsylvania, Mr. Cleaver, Mr. Grijalva, Mr. Nadler, Mr. Conyers, Mr. Dingell, Ms. Hahn, Ms. Kaptur, Mr. Rangel, Ms. Schakowsky, Mr. Farr, Mr. Lowenthal, Mr. Cárdenas, Ms. Eddie Bernice Johnson of Texas, Ms. Moore, Mr. Engel, Mr. Gutiérrez, Mr. Lynch, Mr. Swalwell of California, Ms. Loretta Sanchez of California, Mr. Pocan, Mr. Johnson of Georgia, Ms. Chu, Ms. Roybal-Allard, Ms. Bass, Mr. Tierney, Mr. Fattah, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To repeal a limitation in the Labor-Management Relations Act regarding requirements for labor
			 organization membership as a condition of employment.
	
	
		1.Short titleThis Act may be cited as the Eliminate So-Called Right-to-Work Legislation Nationwide Act of 2013.
		2.RepealSection 14 of the National Labor Relations Act (29 U.S.C. 164) is amended by striking subsection
			 (b) and redesignating subsection (c) as subsection (b).
		
